DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed towards a computer program product.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites surface seismic data of an acoustic survey retrieved from the domain which includes stacked acoustic amplitudes and locations of acoustic source and receivers; an initial velocity field estimation on the domain and generating a velocity image by a pre-stack depth migration process, the velocity image comprising pixels/voxels, wherein the pixels/voxels represent the velocity in a discretization of the domain; velocity information at one or more locations of the domain considered as correct information or known information; defining a pre-stack depth migration module configured to iterate a predetermined number of iterations on the velocity image providing in each iteration a new velocity image with a correction of the velocity of the image; defining an error estimator module adapted to provide an error estimation of the velocity image; wherein the method iteratively carries out the following steps: executing the pre-stack depth migration module iterating on the whole velocity image a pre-determined number N of iterations; determining a set of pixels/voxels of the velocity image corresponding to locations of the domain wherein the velocity field is considered as being correct or known information; populating values of the pixels/voxels not being in the set from the values of the pixels/voxels being in the set, being the populating step dependent on the values of stacked acoustic amplitudes in the domain; until the error estimator module determines an error on the velocity image under a pre- determined threshold value [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 2-11, Claim(s) 1 recite(s) wherein the populating step c) comprises the step: 18for each pixel/voxel xi of the velocity image not being in the set, the value of the velocity of said pixel/voxel xi is set as the value of the velocity of a pixel/voxel xk of the set satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set.  wherein the condition of satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set is determined as simulating the propagation of waves from xi to xk along a path satisfying that said path is parallel to the eigen-vector associated to the largest eigen-value of D (x), wherein D (x) is the diffusion tensor matrix defined as Di = a1,1ajj, wherein "ai,1" denotes derivative of a with respect to coordinate j; being a the stacked acoustic amplitude at the location of the pixel/voxel where D(x) is being evaluated.  wherein the condition of satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set is determined as follows: let be R the set of pixels/voxels of the velocity image corresponding to locations xk of the domain wherein the velocity Vk value is considered as being correct; solving the equation for t(x), wherein the solution corresponds to the minimum travel time from xi to the resulting nearest sample point xk of R among all paths between xi and points x E R:  
    PNG
    media_image1.png
    42
    191
    media_image1.png
    Greyscale
 wherein D(x) is the diffusion tensor matrix defined as Di = a,1aj, wherein "ai,1" denotes derivative of a with respect to coordinate j; being a the stacked acoustic amplitude at the location of the pixel/voxel where D (x) is being evaluated and then, solving the equation  
    PNG
    media_image2.png
    33
    291
    media_image2.png
    Greyscale
 being Void (x) the velocity taken from the velocity image (I) in the former iteration, e > 2 a 19pre-determined constant value and Vnew(x) is the interpolated velocity providing the velocity image for the new iteration.  wherein the error estimator module determines the error by measuring the distance between the unity value 1 and the gamma value 
    PNG
    media_image3.png
    30
    38
    media_image3.png
    Greyscale
being v the velocity computed by pre-stack depth migration module and c the media velocity along the path between the seismic source and the receiver.  wherein the set of pixels/voxels of the velocity image corresponding to locations of the domain wherein the velocity field is considered as being correct or known are those wherein 11y - 111 < E for a predetermined threshold value E > 0.  wherein the set of pixels/voxels corresponding to those regions where the velocity image has been calculated according to step a), step b) or both, and wherein the error estimator module determines that the velocity is under a pre-determined threshold value are merged into the set R of pixels/voxels. wherein the inputted initial velocity image is generated as: a velocity image wherein all pixel/voxel values are constant with a predetermined velocity value or; a velocity image with known data in certain pixel/voxel locations and the rest of the image without known data, said pixels/voxels without known data being interpolated from known data or; a velocity image according to a) or b) being iterated a pre-determined number of iterations by the pre-stack depth migration module.  wherein the pre-stack depth migration module is configured to iterate a predetermined number of iterations on a region of the velocity image limited to those pixels/voxels that are not in the set R [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out a method according to claim 1; A computer system adapted to carry out a method according to claim 1);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. inputting surface seismic data retrieved from the domain which includes stacked acoustic amplitudes and locations of acoustic source and receivers; inputting an initial velocity field estimation on the domain; inputting velocity information); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. of an acoustic survey). 
e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN ET AL. (US 2010/0135115).

With respect to Claim 1, SUN teaches:
inputting surface seismic data of an acoustic survey retrieved from the domain which includes stacked acoustic amplitudes and locations of acoustic source and receivers (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
inputting an initial velocity field estimation on the domain and generating a velocity image by a pre-stack depth migration process, the velocity image comprising pixels/voxels, wherein the pixels/voxels represent the velocity in a discretization of the domain (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
inputting velocity information at one or more locations of the domain considered as correct information or known information (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
defining a pre-stack depth migration module configured to iterate a predetermined number of iterations on the velocity image providing in each iteration a new velocity image with a correction of the velocity of the image (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
defining an error estimator module adapted to provide an error estimation of the velocity image (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034);
wherein the method iteratively carries out the following steps: 
See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
determining a set of pixels/voxels of the velocity image corresponding to locations of the domain wherein the velocity field is considered as being correct or known information (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
populating values of the pixels/voxels not being in the set from the values of the pixels/voxels being in the set, being the populating step dependent on the values of stacked acoustic amplitudes in the domain (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034); 
until the error estimator module determines an error on the velocity image under a pre- determined threshold value (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 2, SUN teaches:
wherein 
the populating step c) comprises the step: 
18for each pixel/voxel xi of the velocity image not being in the set, the value of the velocity of said pixel/voxel xi is set as the value of the velocity of a pixel/voxel xk of the set satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

Claim 5, SUN teaches:
wherein 
the error estimator module determines the error by measuring the distance between the unity value 1 and the gamma value
 
    PNG
    media_image3.png
    30
    38
    media_image3.png
    Greyscale

being v the velocity computed by pre-stack depth migration module and c the media velocity along the path between the seismic source and the receiver (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 6, SUN teaches:
wherein 
the set of pixels/voxels of the velocity image corresponding to locations of the domain wherein the velocity field is considered as being correct or known are those wherein 11y - 111 < E for a predetermined threshold value E > 0 (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 7, SUN teaches:
wherein 
the set of pixels/voxels corresponding to those regions where the velocity image has been calculated according to step a), step b) or both, and wherein the error estimator module determines that the velocity is under a pre-determined threshold value are merged into the set R of pixels/voxels (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 8, SUN teaches:
wherein 
the inputted initial velocity image is generated as: 
a velocity image wherein all pixel/voxel values are constant with a predetermined velocity value or; a velocity image with known data in certain pixel/voxel locations and the rest of the image without known data, said pixels/voxels without known data being interpolated from known data or; a velocity image according to a) or b) being iterated a pre-determined number of iterations by the pre-stack depth migration module (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 9, SUN teaches:
wherein 
the pre-stack depth migration module is configured to iterate a predetermined number of iterations on a region of the velocity image limited to those pixels/voxels that are not in the set R (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 10, SUN teaches:
A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out a method according to claim 1 (See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).  

With respect to Claim 11, SUN teaches:
See Fig. 2 a workflow for determining values of anisotropic parameters; See Para 0002-0034).


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach:
wherein the condition of satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set is determined as simulating the propagation of waves from xi to xk along a path satisfying that said path is parallel to the eigen-vector associated to the largest eigen-value of D (x), wherein D (x) is the diffusion tensor matrix defined as Di = a1,1ajj, wherein "ai,1" denotes derivative of a with respect to coordinate j; being a the stacked acoustic amplitude at the location of the pixel/voxel where D(x) is being evaluated of claim 3;
wherein the condition of satisfying that the travel time of an acoustic wave from xi to xk is minimum for all pixels/voxels xk of the set is determined as follows: let be R the set of pixels/voxels of the velocity image corresponding to locations xk of the domain wherein the velocity Vk value is considered as being correct; solving the equation for t(x), wherein the solution corresponds to the minimum travel time from xi to the resulting nearest sample point xk of R among all paths between xi and points x E R:  
    PNG
    media_image1.png
    42
    191
    media_image1.png
    Greyscale
 wherein D(x) 1aj, wherein "ai,1" denotes derivative of a with respect to coordinate j; being a the stacked acoustic amplitude at the location of the pixel/voxel where D (x) is being evaluated and then, solving the equation  
    PNG
    media_image2.png
    33
    291
    media_image2.png
    Greyscale
 being Void (x) the velocity taken from the velocity image (I) in the former iteration, e > 2 a 19pre-determined constant value and Vnew(x) is the interpolated velocity providing the velocity image for the new iteration of claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HIGGINBOTHAM ET AL. (US 2012/0095690) teaches METHODS AND COMPUTER-READABLE MEDIUM TO IMPLEMENT INVERSION OF ANGLE GATHERS FOR ROCK PHYSICS REFLECTIVITY ATTRIBUTES;
HIGGINBOTHAM ET AL. (US 2010/0114494) teaches ESTIMATION OF PROPAGATION ANGLES OF SEISMIC WAVES IN GEOLOGY WITH APPLICATION TO DETERMINATION OF PROPAGATION VELOCITY AND ANGLE-DOMAIN IMAGING;
XIA ET AL. (US 2012/0218861) teaches SENSITIVITY KERNAL-BASED MIGRATION VELOCITY ANALYSIS IN 3D ANISOTROPIC MEDIA;
LARRAZABAL ET AL. (US 2020/0049844) teaches COMPUTER IMPLEMENTED METHOD FOR IMPROVING A VELOCITY MODEL FOR SEISMIC IMAGING;
VALENSI ET AL. (US 2021/0223424) teaches METHOD FOR GENERATING AN IMAGE OF A SUBSERFACE OF AN AREA OF INTEREST FROM SEISMIC DATA;

ZHAO ET AL. (US 2016/0320512) teaches STRUCTURE DIP CONSTRAINED KIRCHHOFF MIGRAITON;
JIN ET AL. (US 2016/0299243) teaches STRUCTURE TENSOR CONTRAINED TOMOGRAPHIC VELOCITY ANALYSIS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864